April 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         ROBERT DUNLAP, Appellant

NO. 14-14-00125-CV                          V.

                        SUNTHENOIL, LLC, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed November 5, 2013 in favor
of appellee Sunthenoil, LLC, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Sunthenoil, LLC.

      We further order this decision certified below for observance.